United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Detroit, MI, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-1714
Issued: May 23, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On July 18, 2011 appellant, through her representative, filed a timely appeal from a
June 6, 2011 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP)
denying her request for further merit review of her claim. The Board assigned Docket No.
11-1935 to this appeal. As more than 180 days elapsed from the last merit decision of
December 28, 2010 to the filing of this appeal, pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board only has jurisdiction
over the nonmerit decision.
On February 10, 2010 appellant, then a 49-year-old city carrier, filed an occupational
disease claim alleging that as a result of excessive walking in her federal employment, she
developed tendinitis. Evidence submitted included medical notes by Dr. Brett Martin, an
osteopath, dated April 5 through May 7, 2010.
By decision dated June 2, 2010, OWCP denied appellant’s claim as the medical evidence
did not demonstrate that the claimed medical condition was related to the established
employment factors.

1

5 U.S.C. § 8101 et seq.

A hearing was held, at appellant’s request, on October 13, 2010. After the hearing,
appellant submitted a November 22, 2010 report by Dr. Martin. Dr. Martin reported that
appellant had been under his care since April 5, 2010 and that he rated appellant for hip pain
which began on January 23, 2010 that was correlated to a change in her work position from that
of a clerk to that of a walking route. He noted that appellant was diagnosed with femoral
acetabular impingement (FAI) with associated degenerative labral tear. Dr. Martin stated that
appellant had continued to try to work her walking route job, but had continued difficulty with
the hip. He noted that appellant’s job required prolonged walking and climbing of stairs, both
which can increase stress to the labrum, which can produce inflammation and resulting pain.
Dr. Martin further noted that on multiple reevaluations, appellant had been consistent with her
examination isolating her difficulties to her FAI and labral tear and that she consistently
indicated poor core stability as a result of and also contributing to her current complaints.
By decision dated December 28, 2010, the hearing representative affirmed the June 2,
2010 decision denying appellant’s claim. The hearing representative noted that although the
record was left open for the submission of additional evidence for 30 days, no additional
evidence was received.
On March 2, 2011 appellant, through her counsel, requested reconsideration. In support
thereof, appellant’s counsel submitted return to work notes dated February 21 and May 23, 2011
wherein Dr. Martin stated that she could return to work with restrictions.
By decision dated June 6, 2011, OWCP declined appellant’s request for reconsideration
without conducting a merit review.
OWCP denied appellant’s claim as it found that the medical evidence did not establish
that appellant sustained a medical condition causally related to the accepted factors of her federal
employment. As the Board does not have jurisdiction to review the merits of the case, the sole
issue on appeal is whether OWCP properly denied appellant’s timely filed reconsideration
request.
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,2
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.3 To be entitled to a merit review
of an OWCP decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.4 When a claimant fails to

2

5 U.S.C. §§ 8101-8193. Under section 8128 of FECA, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
3

20 C.F.R. § 10.606(b)(2).

4

Id. at § 10.607(a).

2

meet one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.5
In requesting reconsideration, appellant did not argue that OWCP erroneously interpreted
a specific point of law nor did she advance a relevant legal argument not previously considered.
However, the Board notes that the record contains a report that was not previously considered by
OWCP, i.e., the November 22, 2010 report by Dr. Martin. In the reconsideration decision,
OWCP found that this report was repetitive in nature and previously considered. Although this
report was before OWCP at the time the hearing representative issued her decision, the hearing
representative did not address this report. In fact, she incorrectly indicated that no new evidence
had been received after the hearing. Furthermore, Dr. Martin further discussed his treatment of
appellant and the relationship between appellant’s FAI and her work activities. In this regard,
Dr. Martin stated that appellant’s job required prolonged walking and climbing stairs which
could lead to stress of the labrum, resulting in inflammation accompanied by pain. The Board
concludes that his report constitutes pertinent new and relevant evidence, with regard to causal
relationship, that was not considered by OWCP. The Board finds, therefore, that OWCP abused
its discretion by denying appellant’s request for reconsideration.
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 6, 2011 is set aside and the case remanded for further action
consistent with this order of the Board.
Issued: May 23, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

Id. at § 10.608(b).

3

